UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6812



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LEROY BUSH, a/k/a Duke,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Dennis W. Shedd, District Judge. (CR-
99-118, CA-00-4009-1-19)


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Bush, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Bush seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Bush, Nos. CR-99-118; CA-00-4009-1-19

(D.S.C. Feb. 16, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2